PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Davidson, Lance, S.
Application No. 14/157,491
Filed: January 16, 2014
For: TRAINING APPARATUS AND METHODS

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.182, filed May 4, 2022, to expedite consideration of the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 4, 2022, to revive the above-identified application.

Since requisite petition fee of $105.00 has been received for the petition to expedite, the petition under 37 CFR 1.182 is hereby GRANTED. 

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of August 30, 2021, which set a shortened statutory period for reply of three (3) months. No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned December 1, 2021.  A Notice of Abandonment was mailed April 6, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and the fee of $500.00 (previously filed April 1, 2022), (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $370.00 extension of time fee submitted on April 1, 2022, was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to Technology Center Art Unit 3715 for appropriate action in the normal course of business on the previous reply received February 2, 2022.
Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions